
	
		I
		112th CONGRESS
		2d Session
		H. R. 5863
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To clarify section 1702 of the Energy Policy Act of 2005
		  to include penalties for violations of title XVII of that Act.
	
	
		1.Innovative technology loan
			 guaranteesSection 1702 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the
			 following new subsection:
			
				(l)Civil
				penaltiesAny official of the
				Federal Government who is responsible for the issuance of a loan guarantee
				under this title in a manner that violates the requirements of this title shall
				be personally liable for a civil penalty in an amount of at least $10,000 but
				not more than $50,000 for each
				violation.
				.
		
